McCORMICK, Justice
(dissenting).
I respectfully dissent.
I. Constitutionality of the statute as applied. The majority upholds the constitutionality of Code § 32.1 as applied in this case on the basis the infringement of free speech was essential to maintain public order. In doing so it brushes aside the fact the record is devoid of evidence of any threatened disorder. The parties stipulated the flag was burned in a group of 50 persons gathered for the purpose of protesting the Indo-China war in furtherance of their common protest. The group sang the national anthem as the flag burned. The only two onlookers shown to have been affected were university security officers who, although personally upset by the incident, did not testify to any circumstances from which it would be reasonable to infer the flag-burning threatened public peace.
The majority decision rests entirely on its premise that “ * * * the physical act of burning a United States flag is conduct which could reasonably be expected to provoke a breach of peace.” The United States Supreme Court flatly rejected this basis for restricting symbolic speech in Tinker v. Des Moines Community School Dist., 393 U.S. 503, 508-509, 89 S.Ct. 733, 737-738, 21 L.Ed.2d 731, 739 (1969) in disapproving a school district suspension of students who wore black armbands in protest of the Vietnam war:
“The District Court concluded that the action of the school authorities was reasonable because it was based upon their fear of a disturbance from the wearing of the armbands. But, in our system, undifferentiated fear or apprehension of disturbance is not eno%igh to overcome the right to freedom of expression. Any departure from absolute regimentation may cause trouble. Any variation from the majority’s opinion may inspire fear. Any word spoken, in class, in the lunchroom, or on the campus, that deviates from the views of another person may start an argument or create a disturbance. But our Constitution says we must take this risk * * * ; and our history says that it is this sort of hazardous freedom — this kind of openness —that is the basis of our national strength and of the independence and vigor of Americans who grow up and live in this relatively permissive, often disputatious, society.” (Italics supplied).
It is obvious the provocative effect of flag-burning is dependent on the circumstances of a given case. Its likely effect, as here, at an anti-war rally in which kindred spirits are associated is substantially dissimilar from its likely effect in the midst of an American Legion convention.
Neither conduct “tending” or “calculated” to cause a breach of the peace may be blanketly proscribed. Gooding v. Wilson, 405 U.S. 518, 92 S.Ct. 1103, 31 L.Ed.2d 408 (1972). The possibility of violence in the present case is clearly more remote than in Cantwell v. Connecticut, 310 U.S. 296, 60 S.Ct. 900, 84 L.Ed. 1213 (1940) where the court set aside on First Amendment grounds the conviction of a proselytizer who stopped two Catholics on a public street and played a record in their presence attacking their religion.
*110The constitutional limit on restricting provocative expression is fixed in Chaplinsky v. New Hampshire, 31S U.S. 568, 62 S.Ct. 766, 86 L.Ed. 1031 (1942). It was there held epithets carrying a message of personal abuse directly to another — “fighting words” — (“You are a God damned racketeer” and “a damned Fascist * * * ”) invite retaliation from the average person and may be punished. In Chaplinsky the court held in effect that such words are the equivalent of striking the first blow against the addressee. In such a situation the message is the medium whereas in symbolic speech the medium is the message. The symbolic speech in the present case is constitutionally more valued than the epithets in Chaplinsky. See Cohen v. California, 403 U.S. 15, 91 S.Ct. 1780, 29 L.Ed.2d 284 (1971).
I see no substantive difference between the present case and Street v. New York, 394 U.S. 576, 89 S.Ct. 1354, 22 L.Ed.2d 572 (1969) where, despite a combination of flag-burning and provocative words (“We don’t need no damn flag”) in a much more volatile situation, the court held defendant’s arrest violated his right of free expression.
Restriction of free expression under the mask of preventing public disorder is a greater danger to the republic which our flag symbolizes than any act of peaceful public protest in which dissent is expressed by burning the flag.
II. Constitutionality of the statute on its face. I also agree with defendant’s contention the statute is unconstitutional because overbroad. As this case illustrates it purports to encompass conduct which includes First Amendment activities. Goguen v. Smith, 471 F.2d 88 (1 Cir. 1972); Crosson v. Silver, 319 F.Supp. 1084 (D. Ariz.1970); cf. Gooding v. Wilson, supra.
I would reverse.